Case 8:18-cv-02548-VMC-SPF Document 37-7 Filed 03/25/19 Page 1 of 4 PageID 408



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION




 InVue Security Products Inc.,

        Plaintiff,

        v.                                      EXHIBIT 7
 Vanguard Products Group, Inc., d/b/a
 Vanguard Protex Global,

        Defendant.
Case 8:18-cv-02548-VMC-SPF Document 37-7 Filed 03/25/19 Page 2 of 4 PageID 409


 II             DORITY & MANNING                                                                                Tim F. Williams
                                                                                                       timw@dority-manning.com



 March 7, 2019

 VIA ELECTRONIC MAIL

 Richard F. Fee                                                        Lee Grossman
 FEE & JEFFRIES, P.A.                                                  Grossman Law Offices
 1227 N. Franklin Street                                               225 W. Washington St., Suite 2200
 Tampa, Florida 33602                                                  Chicago, IL 60606
 (813) 229-8008                                                        (312) 621-9000
 rfee@feejeffries.com                                                  lgrossman@grossmanlegal.com


          Re: InVue Security Products, Inc. v. Vanguard Products Group, Inc., 8:18-cv-02548


 Dear Rick and Lee,

     This serves as a follow-up to InVue’s letter of February 13, 2019 and our meeting on
 March 5 at which InVue identified certain deficiencies in Vanguard’s discovery responses.

 Interrogatory No. 1

       As discussed during our meeting, InVue again requests that Vanguard provide a complete
 response to InVue’s Interrogatory No. 1, which asks that Vanguard specifically identify any of
 the asserted claim limitations Vanguard believes are not present in the accused products
 (including any versions of the accused products).

       Vanguard’s current answer relies solely on its assertion that the patents-in-suit are invalid,
 which is not responsive to Interrogatory No. 1. More specifically, Vanguard’s response is
 devoid of any factual contention that any of the accused products lack any limitation of any of
 the asserted claims. Please either confirm that Vanguard is not contesting infringement or
 provide the requested information in response to Interrogatory No 1.

       Vanguard’s email from you on February 27 asserts that Vanguard is excused from
 answering Interrogatory No. 1 because the Court has not yet conducted claim construction. If
 this were a proper reason to refuse, both parties could avoid answering nearly all written
 discovery and avoid providing their respective contentions as required by the Court’s Patent
 Scheduling Order. We believe this position is unreasonable.

      Again, by March 13, please either confirm that Vanguard is not contesting infringement or
 provide the requested information in response to Interrogatory No. 1. Please consider this


Two Liberty Square   I   75 Beattie Pla ce, Suite 1100   I   Greenville, SC 29601 USA   I   (864) 271-1592   I   www.dority-manning.com
Case 8:18-cv-02548-VMC-SPF Document 37-7 Filed 03/25/19 Page 3 of 4 PageID 410
 March 7, 2019
 Page 2 of 3




 repeated request as part of InVue’s good faith duty to confer before moving for appropriate relief
 from the Court. I am available to discuss this again by phone in the interim if you believe such
 would be helpful.

 Vanguard’s Prototype and Purported Design Around

      We appreciate the meeting and discussion on March 5 between the parties for purposes of
 exploring whether the current litigation could be settled.

       As discussed, Vanguard’s prototype product - revealed to InVue for the first time on March
 5 - does not avoid all of the patents-in-suit or other intellectual property rights identified by
 InVue. To be clear, InVue will assert infringement should it learn than Vanguard has engaged in
 the making, using, selling, offering to sell, or importing of the proposed prototype. As also
 discussed, Vanguard disclosed this prototype product only under an agreement of confidentiality
 with InVue, which included an understanding that Vanguard is not producing or otherwise
 relying upon this prototype in the current litigation and has not offered this prototype for sale.

        As such, even though InVue believes the prototype product would be an infringement,
 InVue cannot currently allege infringement against it in the current litigation. Nevertheless,
 InVue again raises this point now in writing because Vanguard has referred to a purported
 design-around in its discovery responses while also refusing to actually produce it in the
 litigation or in response to discovery.

      If Vanguard believes the proposed prototype is relevant to any issue in the current litigation
 between the parties, then Vanguard should formally produce it now in the litigation and
 supplement its discovery responses by March 13. At a minimum, this would mean Vanguard
 should revisit it responses to e.g., InVue’s Rule 33 Interrogatory Nos. 1 and 4 and Vanguard’s
 responses to e.g., InVue’s Rule 34 Request Nos. 5-11, 15, 18-21, 24-35, 42, 46-48, 51, 52, and
 56. Otherwise, InVue will move to exclude any later reference to this proposed prototype if
 Vanguard attempts to rely upon it for any purpose.

 InVue’s Requests for Production Nos. 13 and 14

      InVue notes Vanguard’s repeated refusal to respond to InVue’s Rule 34 Requests Nos. 13
 and 14. InVue will revisit Vanguard responses if e.g., Vanguard fails to provide discoverable
 information on the basis that such lies with a distributor or supplier.
Case 8:18-cv-02548-VMC-SPF Document 37-7 Filed 03/25/19 Page 4 of 4 PageID 411
 March 7, 2019
 Page 3 of 3




 Document Production

       As suggested in your February 27 email, let’s schedule a call to discuss dates for document
 production including emails. We are available this Friday, March 8 at 10 AM. We also have
 availability next week if you would like to suggest some times convenient for you.
                                                      Sincerely,

                                                     DORITY & MANNING, P.A.




                                                     Tim F. Williams

 TFW/jvh

 Cc:   Jim Matulis (jim@matulislaw.com)
